DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “An air box configured to cool an engine control unit (ECU) by way of an airstream being communicated to an air intake system of an internal combustion engine of a vehicle, comprising:
a housing configured to support an air filter within an interior of the housing;
an opening in the housing configured to fixedly receive at least one surface of the ECU such that the ECU is external relative to the housing;
a mount portion disposed within the housing and configured to receive an air filter;
a conduit to direct the airstream out of the air box, wherein the conduit is comprised of an opening to a clean side of the air filter and configured to be coupled with the air intake system; 
an inlet to the housing that is configured to couple with an air inlet duct of the vehicle so as to direct the airstream into the interior of the housing, and
wherein the conduit and the inlet are parallel to each other and disposed on a same surface of the housing.”

The underlined limitations are shown in Fig. 2, and further taught at least in Specification, Paragraphs 28-30.  Based on the claimed language, drawing and Specification, the examiner considered the conduit Part 168, inlet Part 180 and filter Part 152 have a specific arrangement to each other to direct the air (Paragraph 9, Fig. 2, Fig. 4).

After reviewing the amended claimed language, the examiner considered Kwak (US2019/0078539 A1) and Kinoshita (US2003/0142481 A1) would fail to teach at least the underlined limitations mentioned above since both references fail to show “wherein the conduit and the inlet are parallel to each other and disposed on a same surface of the housing.”  The examiner further considered Huecker (US2010/0304232 A1) since the reference teaches a filter housing with two conduits located on the same side (Huecker, Fig. 3).  However, Huecker fails to clearly show both conduits are disposed on the same surface (Huecker, Fig. 3, the system is assembled by two separated part, so both Part 8 and Part 8’ cannot be considered that are located on the same surface).  In addition, Huecker would fail to teach “wherein the conduit is comprised of an opening to a clean side of the air filter” since the filter in Huecker is located at the middle area (Huecker, Fig. 1A).  Therefore, the examiner considered the reference would still fail to teach all the limitations of Claim 1.

The examiner further considered other reference, but the references fail to show or reasonably teach in combination at least the underlined limitations mentioned above.  Therefore, Claim 1 is allowed.

Claim 12 is allowed based on at least the same reasons as Claim 1.  Claims 2-11, 13-15 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747